NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: October 4, 2022



            S23Y0100. IN THE MATTER OF EDWARD HINE, JR.

        PER CURIAM.

        This disciplinary matter is before the Court on the petition for

voluntary surrender of license, which Respondent Edward Hine, Jr.

(State Bar No. 355775) filed before the issuance of a formal

complaint, see Bar Rule 4-227 (b), but after this Court rejected his

earlier petition for voluntary discipline. See In the Matter of Hine,

314 Ga. 70 (__ SE2d __) (June 22, 2022) (“Hine I”). In this petition,

Hine admits that, in connection with two client matters, he violated

Rules 1.4, 1.8 (a), 1.15 (I) (a), and 1.15 (II) (b) of the Georgia Rules

of Professional Conduct, found in Bar Rule 4-102 (d);1 the maximum




        Rule 1.4 (a) (1) requires that a lawyer “promptly inform the client of
        1

any decision or circumstance with respect to which the client’s informed
consent [] is required.”
sanction for a violation of Rules 1.4 and 1.8 (a) is a public reprimand,

while the maximum sanction for a violation of Rules 1.15 (I) (a) and

1.15 (II) (b) is disbarment. Although Hine sets out some factors in

mitigation of discipline, he acknowledges that the seriousness of his

misconduct justifies the surrender of his license. The State Bar has




       Rule 1.8 (a) provides that “[a] lawyer shall neither enter into a business
transaction with a client if the client expects the lawyer to exercise the lawyer’s
professional judgment therein for the protection of the client, nor shall the
lawyer knowingly acquire an ownership, possessory, security or other
pecuniary interest adverse to a client unless: (1) the transaction and terms on
which the lawyer acquires the interest are fair and reasonable to the client and
are fully disclosed and transmitted in writing to the client in a manner which
can be reasonably understood by the client; (2) the client is advised in writing
of the desirability of seeking and is given a reasonable opportunity to seek the
advice of independent counsel in the transaction; and (3) the client gives
informed consent, in a writing signed by the client, to the essential terms of
the transaction and the lawyer’s role in the transaction, including whether the
lawyer is representing the client in the transaction.”
       Rule 1.15 (I) (a) provides, in relevant part, that “[a] lawyer shall hold
funds or other property of clients or third persons that are in a lawyer’s
possession in connection with a representation separate from the lawyer’s own
funds or other property.”
       Rule 1.15 (II) (b) provides, in relevant part, that “[n]o personal funds
shall ever be deposited in a lawyer’s trust account, except that unearned
attorney’s fees may be so held until the same are earned. . . . No funds shall be
withdrawn from such trust accounts for the personal use of the lawyer
maintaining the account except earned lawyer’s fees debited against the
account of a specific client and recorded as such.”




                                        2
responded, raising no objection to Hine’s petition, and we agree to

accept it.

     As in Hine I, Hine admits that, in November 2018, he was

appointed as the executor of a client’s estate; that he deposited the

estate’s funds into his trust account; and that he used those funds to

pay the estate’s expenses and to make distributions to the estate’s

beneficiaries. Hine further admits that, without the consent of the

estate’s beneficiaries, he transferred $129,071.50 from the funds

that had been entrusted to him to his operating account, despite the

fact that, as of that time, the fees and expenses that Hine had

charged to the estate totaled only $59,363.50, and that he considered

the difference between the earned fees and allocated funds to be a

loan.2 Hine asserts that he intended to repay the loan before making

the final distributions to the estate’s beneficiaries, but that he failed

to repay the entire amount of the loan such that the final

distribution to the beneficiaries in 2020, caused an overdraft of



     2  Hine asserted in this regard that the will underlying the estate
authorized him, in his role as executor, to make loans from the estate funds.

                                     3
$3,344.31 in his trust account—an overdraft that he covered with

personal funds. Subsequently, Hine reported the matter to the State

Bar and sent a letter explaining the situation to the estate’s

beneficiaries.

     Although not admitted in Hine I, Hine now admits that in that

letter, he not only explained the situation described above, but also

explained to the beneficiaries that the will underlying the estate

authorized him to charge an hourly fee; that under the will’s terms,

the total amount of earned fees to which he was entitled was

$43,526.00; that he had nevertheless collected $59,363.50 in fees

from the estate; and that he was, therefore, refunding the

$15,837.50 fee overcharge to the beneficiaries. He asserts that he

fully disclosed both of these instances of misconduct related to the

estate to the Bar and that the beneficiaries of the estate have made

no claim against him.

     With regard to a separate trust matter, which also was not

admitted in Hine I, Hine now admits that he was the sole trustee of

a trust established by a client who died in October 2003 and that the

                                 4
trust provided that the remainder interest was to be distributed for

the benefit of a college after the death of the client’s wife. Hine

admits that, in January 2011, he executed a promissory note to the

trust in exchange for an $85,000 loan from the trust to Hine, with

an apparent maturity date on the note of December 31, 2011.

Although he claims that the client’s wife was aware of the loan and

repeatedly permitted him to defer repayment of the loan, the wife

passed away in September 2018 and Hine has presented no

documentation proving either of those facts. Regardless, Hine

admits that he remained the trustee of the trust and the obligor on

the note for years and that, upon the passing of the client’s wife, he

paid the balance of the proceeds of the trust to the college named as

the remainder beneficiary, but did not forward to the remainder

beneficiary the $85,000 plus interest that he owed the trust

pursuant to the note until 2021, after he was prompted to do so as a

result of the Bar’s investigation into the estate matter.

     As indicated at the outset, Hine admits that, by his actions, he

violated Rule 1.4 in that he failed to adequately consult with his

                                  5
clients as to matters; Rule 1.8 in that there was no evidence that he

had ever obtained informed consent from any of the interested

parties prior to borrowing money from the sums entrusted to his

care; Rule 1.15 (I) (a) in that he commingled funds over which he

had a fiduciary duty and converted them to his own use; and Rule

1.15 (II) (b) in that he withdrew funds belonging to the estate and

trust accounts over and above attorney fees he had actually earned

and never debited those funds against the accounts of the clients,

eventually having to deposit significant personal funds into his trust

account to make up shortfalls in the clients’ accounts. Further, Hine

acknowledges that under the ABA Standards for Imposing Lawyer

Sanctions (“ABA Standards”), to which this Court looks for guidance

in deciding disciplinary cases, the intentional nature of his conduct

coupled with the fact that his conduct had the potential to seriously

harm his clients, calls for the presumptive punishment for his

actions to be disbarment. See In the Matter of Morse, 266 Ga. 652,

653 (470 SE2d 232) (1996); ABA Standards 4.11, 4.31, and 4.61. He

lists his substantial experience in the practice of law as a factor in

                                  6
aggravation of discipline, but also asserts, in mitigation, that he has

no prior disciplinary history despite 45 years in the practice of law;

that he made a timely and good faith effort to rectify the

consequences of his misconduct; that he has demonstrated a

cooperative attitude in these disciplinary proceedings; and that he

has otherwise exhibited good character, integrity and a positive

reputation in the community. See ABA Standards 9.32 (a), (d), (e)

(g). Nevertheless, Hine asserts that the seriousness of his

misconduct justifies the surrender of his license. See In the Matter

of Bunch, Case No. S22Y0917, 2022 Ga. LEXIS 214 (Aug. 9, 2022)

(accepting voluntary surrender of license on recommendation of

special master where, in two cases: lawyer deposited settlement into

IOLTA account but converted funds; failed to maintain records;

maintained personal funds in IOLTA account; commingled personal

and client funds; and failed promptly to deliver client funds); In the

Matter of Sims, 313 Ga. 117, 119 (868 SE2d 192) (2022) (accepting

voluntary surrender of license on recommendation of Special Master

where attorney committed multiple trust account violations); In the

                                  7
Matter of Flit, 309 Ga. 440, 441 (846 SE2d 403) (2020) (accepting

voluntary surrender of license on recommendation of special master

where attorney failed, in two separate matters, to give accounting of

settlement proceeds or deliver funds to clients). Thus, he urges the

Court to accept his petition for voluntary surrender, an action that,

he acknowledges, is tantamount to disbarment. The State Bar has

filed a lengthy response to Hine’s petition, agreeing with his

recitation of the facts and arguing that the law supports the loss of

Hine’s law license.

       We have reviewed the records and agree to accept Hine’s

petition for voluntary surrender of his license. Accordingly, it is

ordered that the name of Edward Hine, Jr. be removed from the rolls

of persons authorized to practice law in the State of Georgia.

Although Hine represents that he has closed his practice, he

nevertheless is reminded of his duties pursuant to Bar Rule 4-219

(b).

       Voluntary surrender of license accepted. All the Justices concur.



                                    8